                                                                     United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                  IN THE UNITED STATES DISTRICT COURT                 December 09, 2019
                  FOR THE SOUTHERN DISTRICT OF TEXAS                   David J. Bradley, Clerk
                            HOUSTON DIVISION


AETNA LIFE INSURANCE COMPANY, §
                              §
     Plaintiff,               §
                              §
v.                            §                    CIVIL ACTION NO. H-15-491
                              §
ROBERT A. BEHAR, NORTH        §
CYPRESS MEDICAL CENTER        §
OPERATING COMPANY, LTD.,      §
and NORTH CYPRESS MEDICAL     §
CENTER OPERATING COMPANY      §
GP, LLC,                      §
                              §
     Defendants.              §

                   ORDER ADOPTING MAGISTRATE JUDGE'S
                     MEMORANDUM AND RECOMMENDATION

     Having      reviewed   the   Magistrate       Judge's   Memorandum         and

Recommendation (Docket Entry No. 300) dated November 12, 2019, 1 the

court is of the opinion that said Memorandum and Recommendation

should be adopted by this court.

     It    is,    therefore,      ORDERED    that     the    Memorandum         and

Recommendation is hereby ADOPTED by this court.

     The Clerk shall send copies of this Order to the respective

parties.

     SIGNED at Houston, Texas, this         q-+4     day                  2019.




                                                   SIM LAKE
                                       SENIOR UNITED STATES DISTRICT JUDGE


           The parties filed no objections to the Memorandum and Recommendation.
